The present application is being examined under the pre-AIA  first to invent provisions. 

DETAILED ACTION

1. 	This action is in response to the papers filed January 20, 2022.  Applicant’s remarks and amendments have been fully and carefully considered but are not found to be sufficient to put the application in condition for allowance. Any new grounds of rejection presented in this Office Action are necessitated by Applicant's amendments. Any rejections or objections not reiterated herein have been withdrawn. This action is made FINAL.
Claims 29-33, 35-36, and 38-47 are currently pending.
Claims 32 and 41 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected subject matter, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on April 26, 2021.

Claim Rejections - 35 USC § 112
2.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 45 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.



3.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 103
4.	The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.


5.	Claims 29-30, 33, 35-36, 38-39, 42-47 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Gebel (Carcinogenesis Vol 25 No 2 pages 169-178 2004 pages 169-178) in view of Brody (WO 2005/047451 Pub 3/26/2005). 

Regarding Claim 33 Gebel teaches a method wherein the expression levels of gene 
transcripts are measured by nucleic acid chip analysis (abstract). 
Regarding Claim 35 the rats of Gebel are being interpreted as being at risk for developing a lung cancer, such as adenocarcinoma, since this type lung cancer occurs mainly in current or former smokers.  
Regarding Claim 38 the rats of Gebel have been exposed to an airway pollutant (smoke) (abstract). 
Regarding Claim 39 the rats of Gebel have been exposed to an airway pollutant that is cigarette smoke (abstract). 

Regarding Claim 45 the rats of Gebel are being interpreted as being asymptomatic for lung cancer. 
Regarding Claim 47 the rats of Gebel have not been previously diagnosed with lung cancer. 
Gebel does not teach a method wherein the subject is a human subject (clm 29). Gebel does not teach a method wherein the one or more genes comprise NKX3-1 (clm 30). Gebel does not teach a method wherein the human subject is a smoker or former smoker (clm 36). Gebel does not teach a method wherein the expression levels of at most 500 genes are determined (clm 46).
However Brody teaches a method of diagnosing the predisposition of a smoker to lung disease comprising analyzing the expression of one or more genes.  It is noted that there are 166 genes in this paragraph including NKX3-1.  Brody teaches that divergent expression of these genes compared to a group of control individuals is indicative of a predisposition to a lung disease such as lung cancer (para 00467). Gebel teaches gene expression maybe measured by It is noted that the “smokers” have been interpreted to be human subjects. 
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Gebel by practicing  the method on human subjects as suggested by Brody.  Once genes have been found to be differentially expressed in nasal epithelial cells from the nasal passage of rats it would have been an obvious next step to further study those genes in nasal epithelial cells from the nasal passage of humans subjects exposed to smoke for the benefit of being able to determine if the identified 
Gebel does not teach a method of obtaining an additional biological sample from the subject to monitor a progression of the lung disease (clm 42).  Gebel does not teach a method 
wherein the additional biological sample is obtained from the subject at least one week after obtaining the biological sample (clm 43).
However Brody teaches a method of screening for changes in the transcriptome during long time intervals, such as weeks, months, or even years. The transcriptome expression analysis is therefore performed at time intervals, preferably two or more time intervals, such as in connection with an annual physical examination, so that the changes in the transcriptome expression pattern can be tracked in individual basis.  The screening methods of the invention are useful in following up the response of the airways to a variety of pollutants that the subject is exposed to during extended periods. Such pollutants include direct or indirect exposure to cigarette smoke or other air pollutants (para 00180).
Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have modified the method of Gebel by obtaining an additional biological sample from the subject to monitor a progression of lung cancer as suggested by Brody. One of skill in the art would have been motivated to obtain an additional biological sample from the .  
 
6.	Claim 31 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Gebel (Carcinogenesis Vol 25 No 2 pages 169-178 2004 pages 169-178) in view of Brody (WO 2005/047451 Pub 3/26/2005) as applied to claims 29 and 30 above and in further view of Guajardo (J Allery Clin Immunol 2/2005 Vol 115 No 2 pages 243-251). 
	The teachings of Gebel and Brody are presented above.
	The combined references do not teach measuring the expression level of PRPS1.
However Guajardo teaches RNA was prepared from nasal respiratory epithelial cells and analyzed using the Affymetrix U133A Chip (abstract, page 244 col 2). It is a property of this microarray that it contains probes for measuring the expression of PRPS1.
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Gebel and Brody by measuring gene expression using the Affymetrix U122A chip which comprises probes for PRPS1 as suggested by Guajardo.  One of skill in the art at the time of the invention would have been motivated to use this array because it was commercially available and contains probes which measure the expression of 14,285 genes and therefore allows one to identify additional genes that are altered by exposure to smoke. 


7.	Claim 40 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Gebel (Carcinogenesis Vol 25 No 2 pages 169-178 2004 pages 169-178) in view of Brody (WO . 
The teachings of Gebel and Brody are presented above. 
The combined references do not teach a method wherein the human subject has been exposed to asbestos (clm 40).
However Sabo-Attwood teaches that to elucidate genes important in the development or repair of asbestos induced lung disease, gene expression was examined in mice after inhalation of chrysotile asbestos for 3, 9, and 40 days (abstract).  
Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have modified the method of Gebel and Brody by measuring gene expression in nasal epithelial cells of human subjects that have been exposed to asbestos as suggested by Sabo-Attwood. One of skill in the art would have been motivated to measure gene expression in nasal epithelial cells of human subjects exposed to asbestos for the benefit of being able to identify markers of asbestos exposure. 

Response To Arguments

8.	In the response the Applicants traversed the rejections under 35 USC 103. First, they traversed the rejection over Guajardo in view of Gebel. It is noted that the claims as amended are now rejected over the combination of Gebel in view of Brody.  Only the arguments pertaining to Gebel have been addressed. The Applicants argue that Gebel is silent as to lung cancer, let alone measuring expression in a human subject.  Applicants argue that Gebel does not teach a “method of processing or analyzing a biological sample of a human subject suspected of having or being at risk of developing a lung cancer...” as is recited in claim 29. This argument has been fully 
	Additionally the Applicants argue that Gebel is not enabling for “measuring gene expression in nasal epithelial cells of human subjects at risk of developing lung cancer due to cigarette exposure.”  This argument has been fully considered but is not persuasive.  The claims recite two active process steps, obtaining a biological sample comprising nasal epithelial cells and measuring gene expression in the sample. Gebel, in the Methods and Materials section, provides sufficient guidance on how to obtain a sample comprising nasal epithelial cells, how to extract RNA from those cells, and how to measure gene expression using a microarray. Gebel even goes as far as to present the data from their research.  The skilled artisan would have recognized this procedure could be performed on rat or human epithelial cells. The reference provides sufficient enablement.  

	

Double Patenting
9.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

10a.	Claims 29, 35, 36, 38, 39, 40, 44, 45, and 46 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 10-29 and 32-34 of copending Application 16/810,827. Although the claims at issue are not identical, they are not patentably distinct from each other.
	Regarding Claim 29 both sets of claims are drawn to a method of processing or analyzing a biological sample of a human subject suspected of having or being at risk of developing a lung disease (see clm 10 of the copending application). Both sets of claims require obtaining a biological sample comprising nasal epithelial cells from the nasal passage of the subject; and


10b.	Claims 30, 31, and 33 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 10-29 and 32-34 of copending Application 16/810,827 in view of Guajardo (J Allery Clin Immunol 2/2005 Vol 115 No 2 pages 243-251). Although the claims at issue are not identical, they are not patentably distinct from each other.
The claims of the copending application are discussed above.  The instant claims are different from the copending claims because they require measuring the expression level of 


10c.	Claims 42-43 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 10-29 and 32-34 of copending Application 16/810,827 in view of 
The claims of the copending application are discussed above. The instant claims are different because they require obtaining an additional biological sample from the subject to monitor a progression of the lung disease (clm 42).  The instant claims are different because they require that the additional biological sample is obtained from the subject at least one week after obtaining the biological sample (clm 43). However Wang teaches a method for monitoring the progression of a cancer in a patient. The method comprises the steps of: (a) contacting a biological sample obtained from a patient with an oligonucleotide that hybridizes to a polynucleotide that encodes a lung tumor protein; (b) detecting in the sample an amount of a polynucleotide that hybridizes to the oligonucleotide; (c) repeating steps (a) and (b) using a biological sample obtained from the patient at a subsequent point in time; and (d) comparing the amount of polynucleotide detected in step (c) with the amount detected in step (b) and therefrom monitoring the progression of the cancer in the patient (col 4 lines 19-30).  For example, the assays may be performed every 24-72 hours for a period of 6 months to 1 year, and thereafter performed as needed. In general, a cancer is progressing in those patients in whom the level of polynucleotide detected increases over time. In contrast, the cancer is not progressing when the level of reactive polynucleotide either remains constant or decreases with time (col 102, lines 52-64). Accordingly, it would have been obvious to have modified the method of the copending application by obtaining an additional biological sample from the subject to monitor a progression of the lung disease as suggested by Wang. One of skill in the art would have been motivated to obtain an additional biological sample from the subjects to monitor the progression of the lung disease for the benefit of being able to see which genes are expressed during different 

11a.	Claims 29, 33, and 46 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6 of US Patent 10,927,417. Although the claims at issue are not identical, they are not patentably distinct from each other.
	Regarding Claim 29 both sets of claims are drawn to a method of processing or analyzing a biological sample of a human subject suspected of having or being at risk of developing a lung disease (see clm 1 of the patent). Both sets of claims require obtaining a biological sample comprising nasal epithelial cells from the nasal passage of the subject; and measuring an expression level of one or more genes of the biological sample (see clm 1 of the patent).  Regarding Claim 33 both sets of claims state that the assay is RT-PCR (see clm 1 of the patent). Regarding Claim 46 both sets of claims encompass measuring the expression levels of less than 500 genes (see clm 1 of the patent). 

11b.	Claims 30, 31, and 45 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6 of US Patent 10,927,417 in view of Guajardo (J Allery Clin Immunol 2/2005 Vol 115 No 2 pages 243-251). Although the claims at issue are not identical, they are not patentably distinct from each other.
The claims of the patent are discussed above.  The instant claims are different from the patent because they require measuring the expression level of NKX3-1 (clm 30). The instant claims are different from the patent because they require measuring the expression level of PRPS1 (clm 31). The instant claims are different from the patent because they require that the 

11c.	Claims 35-36 and 38-39 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6 of US Patent 10,927,417 in view of Gebel (Carcinogenesis Vol 25 No 2 pages 169-178 2004 pages 169-178). Although the claims at issue are not identical, they are not patentably distinct from each other.
	The teachings of the patent are discussed above.  The instant claims are different from the patent because they state that the lung cancer is adenocarcinoma, squamous cell carcinoma, small cell carcinoma, large cell carcinoma, or benign neoplasms of the lung (clms 35).  The instant claims are different from the patent because they state that the human subject is a smoker 


11d.	Claims 38 and 40 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6 of US Patent 10,927,417 in view of Sabo-Attwood (American Journal of Pathology Vol 167 No 5 Nov 2005 pages 1243-1256). Although the claims at issue are not identical, they are not patentably distinct from each other.
The claims of the copending application are presented above. The instant claims are different because they state that the human subject has been exposed to an airway pollutant wherein the airway pollutant is asbestos (clms 38 and 40). However Sabo-Attwood teaches that to elucidate genes important in the development or repair of asbestos induced lung disease, gene expression was examined in mice after inhalation of chrysotile asbestos for 3, 9, and 40 days (abstract).  Accordingly, it would have been obvious to have modified the method of the patent by measuring gene expression in nasal epithelial cells of human subjects at risk of developing lung disease due smog exposure as suggested by Sabo-Attwood. One of skill in the art would have been motivated to measure gene expression in nasal epithelial cells of human subjects at risk of developing lung disease due smog exposure for the benefit of being able to further study if the expression changes caused by smog exposure in the lower respiratory epithelium also occur in nasal epithelial cells, particularly since nasal epithelial cells are exposed to smog when a subject breathes. 

11e.	Claims 42-43 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6 of US Patent 10,927,417 in view of Wang (US Patent 
The claims of the patent are discussed above. The instant claims are different because they require obtaining an additional biological sample from the subject to monitor a progression of the lung disease (clm 42).  The instant claims are different because they require that the additional biological sample is obtained from the subject at least one week after obtaining the biological sample (clm 43). However Wang teaches a method for monitoring the progression of a cancer in a patient. The method comprises the steps of: (a) contacting a biological sample obtained from a patient with an oligonucleotide that hybridizes to a polynucleotide that encodes a lung tumor protein; (b) detecting in the sample an amount of a polynucleotide that hybridizes to the oligonucleotide; (c) repeating steps (a) and (b) using a biological sample obtained from the patient at a subsequent point in time; and (d) comparing the amount of polynucleotide detected in step (c) with the amount detected in step (b) and therefrom monitoring the progression of the cancer in the patient (col 4 lines 19-30).  For example, the assays may be performed every 24-72 hours for a period of 6 months to 1 year, and thereafter performed as needed. In general, a cancer is progressing in those patients in whom the level of polynucleotide detected increases over time. In contrast, the cancer is not progressing when the level of reactive polynucleotide either remains constant or decreases with time (col 102, lines 52-64). Accordingly, it would have been obvious to have modified the method of the patent by obtaining an additional biological sample from the subject to monitor a progression of the lung disease as suggested by Wang. One of skill in the art would have been motivated to obtain an additional biological sample from the subjects to monitor the progression of the lung disease for the benefit of being able to see which genes are expressed during different phases of the disease.  

11f.	Claim 44 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6 of US Patent 10,927,417 in view of Lee (Acta Oto-Laryngologica 2001 121:7, 849-853). Although the claims at issue are not identical, they are not patentably distinct from each other.
The claims of the patent have been discussed above.  The instant claims are different because they further require confirming an integrity of ribonucleic acids of the biological sample. However Lee teaches RNA was isolated from inferior turbinate mucosa of 10 patients in which cDNA was amplified by the use of specific primer pairs, testing for TFF1, TFF2 or TFF3 transcripts. As a control for RNA integrity and the RT-PCR procedure, the same RNA samples were also analyzed for G3PDH gene expression. This housekeeping gene is commonly employed as an internal RNA control under different experimental conditions where transcription effects are being tested. All samples showed an amplification product of the expected size of 502 bp at apparently similar density. TFF1 and TFF3 mRNAs were detected in the human turbinate tissues examined. In contrast, expression of TFF2 was not detectable in any of the samples, although detection of the G3PDH gene confirmed that amplifiable mRNA had been isolated (Fig. 1) (page 850, col 1-2). Accordingly, it would have been obvious to have modified the method of the patent by confirming an integrity of ribonucleic acids of the biological sample as suggested by Lee. One of skill in the art would have been motivated to confirm the integrity of ribonucleic acids of a biological sample measure for the benefit of being able to confirm that amplifiable mRNA had been isolated. 

Response To Arguments

as to form not necessary for further consideration of the claims may be held in abeyance until allowable subject matter is indicated. Because a double patenting rejection is not “as to form”, such a rejection should not be held in abeyance. Because Applicants did not file a terminal disclaimer or file a showing that the claims subject to the rejection are patentably distinct from the reference application’s claims, the rejections are maintained. 


13.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMANDA HANEY whose telephone number is (571)272-8668.  The examiner can normally be reached on Monday-Friday, 8:15am-4:45pm EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Nguyen can be reached on 571-272-0731.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/AMANDA HANEY/Primary Examiner, Art Unit 1634